DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear if the range of mixing ratios is 1 part sea water and 5 parts air to 1 part sea water and 15 parts air or if the ratio is 1 part air and 5 parts sea water to 1 part air and 15 parts sea water. The claim language lists sea water prior to atmospheric air, suggesting that sea water is the smaller part. However, the Applicant’s Specification, page 11, lines 18-20, teaches the mixing ratio of the atmospheric air to the sea water is in a range of 1: 5 (v/v) to 1: 15 (v/v). Therefore, the claim is indefinite as to the proportions of air and sea water. 
Claims 5-6 and 8 are indefinite as a result of depending upon indefinite claim 2. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ideno (JP 2006020570 A) in view of Kobayashi (JP H04166281 A), and Davis (US 0724553 A).
Regarding claim 1, Ideno teaches (Paragraph 0015) a method for purifying oysters (commonly understood to be an unheated food product) by immersing the live oysters in seawater that has been sterilized by electrolysis. Ideno further teaches (Paragraph 0015) that the sterilized seawater contains hypochlorous acid.
Ideno is silent on producing oxygen-enriched sea water by mixing electrolyzed atmospheric air into sea water. Ideno is further silent on the sterilizing water containing NOCI, hypochlorite ions, OH radicals, and singlet oxygen.
Kobayashi teaches (Page 1, lines 13-14) a water purification device that purifies water in an aquarium containing fish. Kobayashi further teaches (Page 2, lines 60-70; Fig. 1 #8, 9, 10) a series a treatment modules for the water supplied to the aquarium including a water purification module 9 with a mineral substance 8 into which air is ejected via an ejector 10. Kobayashi further teaches (Page 3, lines 93-96; Fig. 1 #13, 14) sea water is electrolyzed using electrode 13 in free chlorine generator 14, shown to be positioned after the air ejector in Figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ideno to incorporate the water purification module with an air supply prior to electrolyzing the sea water as taught by Kobayashi since both are directed to methods of treating sea water, since both teach treating water inhabited by living marine animals, since oxygen in the air can be used to oxidatively decompose ammonia by the nitrifying bacteria adhering to the surface of the mineral substance 8, thus removing a harmful substance. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ideno as modified above to electrolyze air as taught by Davis to add the electrolyzed air to the seawater, since both are directed to preserving food products, since both teach treatment of a product in liquid, since electrolyzing air is known in the art as shown by Davis, since the process is extremely inexpensive as to operation and maintenance (Davis, Page 3, lines 40-42), and since a food product treated by the electrolyzed air may be entirely restored and to every appearance perfectly fresh, and it was found to be chemicalized to a certain extent or impregnated with the electrolyzed products, so that it was possible to expose it to the air at ordinary temperatures for a considerable period of time before decomposition again made its appearance (Davis, Page 3, lines 11-28).
While Ideno as modified above does not specifically teach the presence of NOCI, hypochlorite ions, OH radicals, and singlet oxygen, both electrolyzed air and electrolyzed sea water are known in the prior art as shown above. Consequently, the claimed chemicals and ions would necessarily be present in the same components (sea water and air) subjected to the same process (electrolysis) as the claimed invention.
Regarding claim 2, Ideno as modified above does not explicitly teach the sea water and the atmospheric air are mixed with each other at a mixing ratio of the sea water and the atmospheric air in a range of 1:5 (v/v) to 1:15 (v/v). However, the claimed mixing ratio would have been used during the course of normal experimentation and optimization procedures in the method of Ideno as modified 
Regarding claims 3 and 5, Ideno teaches treatment of oysters, a shellfish.
Claims 4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ideno (JP 2006020570 A) in view of Kobayashi (JP H04166281 A), and Davis (US 0724553 A) and further in view of Nakanishi (JP H05131198 A).
Regarding claims 4 and 6-8, Ideno as modified above is silent on irradiating, with ultraviolet light, the sea water prior to mixing the sea water with the atmospheric air or the sterilizing water prior to putting the sterilizing water in contact with the marine animal.
Nakanishi teaches (Paragraph 0003, 0004) a seawater purification device for a fish tank for treating ammonia and dirt due to fish metabolism, decomposition of leftover food and excrement, and propagation of pathogenic bacteria in the tank water. Nakanishi further teaches (Paragraph 0011; Fig. 2 #3-12) a tank 1 and the seawater purification unit 3, which includes a circulation pump 4 which is a water pressure feeding means, a seawater purification module 6 having a microbial fixation carrier composed of a mineral substance 5, an electrolysis device 7, and an air supply means 8 which introduces 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ideno to incorporate the step of treating sterilizing water with ultraviolet irradiation as taught by Nakanishi since both are directed to methods of treating sea water, since both teach treatment of sea water to remove harmful substances prior to contact with marine life, since treating sterilizing water with ultraviolet irradiation is known in the art as shown by Nakanishi, and since pathogens of fish are killed by the ultraviolet irradiation (Nakanishi, paragraph 0009), thus preserving the marine animal for longer or removing harmful pathogens if the marine animal is consumed by a human.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Smith (GB 191423194 A) teaches preserving fresh fish by immersion in cooled concentrated and electrolyzed sea-water.
Kim (WO 2010090361 A1) teaches a packaging method for foods such as meat and vegetables, which comprises: a sterilizing water making step for making sterilizing water containing residual chlorine including hypochlorous acid by electrolyzing water.
Uhm (KR 20050097877 A) a method for washing and sterilizing agricultural and marine products by spraying ionized ozone water or ionized hydrogen peroxide water on agricultural and marine products.
Dopp (WO 2015017415 A2) teaches a method for electrochemical digestion of organic molecules including applying a varying voltage to the electrodes to produce singlet oxygen to decompose the organic molecules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                                                     Primary Examiner, Art Unit 1792